Citation Nr: 0825386	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected cancer of the bladder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable initial 
disability rating for bladder cancer, and granted special 
monthly compensation based on loss of use of creative organ, 
each effective February 12, 2003.

The claim on appeal has been phrased as entitlement to a 
compensable evaluation for bladder cancer and special monthly 
compensation for loss of use of creative organ.  However, 
because the veteran did not perfect an appeal as to these 
issues, the Board does not have jurisdiction to adjudicate 
these claims.  The Board has re-characterized the issue on 
appeal as entitlement to service connection for erectile 
dysfunction secondary to bladder cancer.  While the veteran 
has not yet perfected his appeal for that claim, for the 
reasons cited below, the Board has assumed jurisdiction of 
the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim dated in February 2003 for 
entitlement to service connection for bladder cancer and 
sterility.  A May 2004 rating decision granted service 
connection and assigned a noncompensable initial disability 
rating for bladder cancer and granted special monthly 
compensation based on Loss of Use of creative organ, each 
effective February 12, 2003.  In a statement received in June 
2004, accepted as his Notice of Disagreement, the veteran 
disagreed with the denial of his claim for a separate 
compensable rating for erectile dysfunction.  While the 
veteran did not specifically disagree with the evaluation 
assigned for the bladder cancer or with the award of special 
monthly compensation for loss of use of a creative organ, the 
RO issued a Statement of the Case (SOC) dated in January 
2005.  In addition, the veteran did not specifically perfect 
an appeal regarding those issues in the February 2005 VA form 
9 (Appeal to Board of Veterans' Appeals).  Rather, he again 
expressed dissatisfaction with not having been awarded a 
separate rating for erectile dysfunction.  It does not appear 
from a review of the claims file that the veteran has been 
issued a statement of the case on this issue.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Per Manlicon v. West, 12 Vet. App. 238 
(1999), send the veteran and his 
representative a SOC on the issue of 
entitlement to service connection for 
erectile dysfunction secondary to 
cancer of the bladder.  The SOC should 
include consideration of the claim 
under Allen v. Brown, 7 Vet. App. 439 
(1995).  He should additionally be 
informed of his appeal rights.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

